                    Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 1 of 35 PageID# 1
A*   - -   S




                                                                                                      FILED
                                                                                                 IN OPEN COURT
                                  IN THE UNITED STATES DISTRICT COURT FORtTH^
                                           EASTERN DISTRICT OF VIRGINIA
                                                                                                AUG 2 7          .
                                                    Alexandria Division
                                                                                            CLERK. U.S.DISTRICTCOUfiT
                                                                                       '•      ALEXANDRIA, VIRGINIA
               UNITED STATES OF AMERICA
                                                              Case No. l:20-CR-204
                             V.

                                                              Count I:      50U.S.C. § 1705
               MOHSEN FAGHIHI,                                              (Conspiracy to Violate lEEPA)

               SAHEBALIMOULAEI,                               Counts 2-10: 50 U.S.C. § 1705
                 a/k/a "Ali,"                                               (Violations oflEEPA)

               ARNOLD KAUNANG,                                Counts 11-19: 18 U.S.C. § 554
                                                                           (Smuggling Goods from the
               ALFRETS KAUNANG,                                            United States)

                            Defendants.

                                                      INDICTMENT


                                            August 2020 Term - At Alexandria

                      THE GRAND JURY CHARGES THAT:

                                                    General Allegations


               A.      The Foreign Companies

                       1.    Iran Aircraft Manufacturing Industries Company is an Iranian aircraft production

               company owned and controlled by the government of Iran. Among other items, Iran Aircraft

               Manufacturing Industries Company produces unmanned aerial vehicles ("UAVs") with military

               capabilities for the Iranian Revolutionary Guard Corps("IRGC")-

                      2.     HRM Enterprise SDN BHD is a business in Kuala Lumpur, Malaysia, controlled

               by defendant SAHEBALI MOULAEI.

                      3.     PT. Alstevia Dirga Deraya is an import/export business based in Indonesia,

               controlled by defendants ARNOLD KAUNANG and ALFRETS KAUNANG.
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 2 of 35 PageID# 2
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 3 of 35 PageID# 3
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 4 of 35 PageID# 4
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 5 of 35 PageID# 5
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 6 of 35 PageID# 6
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 7 of 35 PageID# 7
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 8 of 35 PageID# 8
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 9 of 35 PageID# 9
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 10 of 35 PageID# 10
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 11 of 35 PageID# 11
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 12 of 35 PageID# 12
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 13 of 35 PageID# 13
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 14 of 35 PageID# 14
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 15 of 35 PageID# 15
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 16 of 35 PageID# 16
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 17 of 35 PageID# 17
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 18 of 35 PageID# 18
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 19 of 35 PageID# 19
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 20 of 35 PageID# 20
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 21 of 35 PageID# 21
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 22 of 35 PageID# 22
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 23 of 35 PageID# 23
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 24 of 35 PageID# 24
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 25 of 35 PageID# 25
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 26 of 35 PageID# 26
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 27 of 35 PageID# 27
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 28 of 35 PageID# 28
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 29 of 35 PageID# 29
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 30 of 35 PageID# 30
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 31 of 35 PageID# 31
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 32 of 35 PageID# 32
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 33 of 35 PageID# 33
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 34 of 35 PageID# 34
Case 1:20-cr-00204-TSE Document 1 Filed 08/27/20 Page 35 of 35 PageID# 35
